Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 01, 2015

The Court of Appeals hereby passes the following order:

A15D0526. STEVEN B. SCHWARZ v. GEORGIA MEDICAL BOARD.

      On February 23, 2015, the trial court entered a final order granting the Georgia
Medical Board’s motion to dismiss Steven B. Schwarz’s application to reinstate his
medical license. Schwarz filed a direct appeal to this Court from that order, which
we dismissed for failure to follow discretionary appeal procedures. See Case No.
A15A1765, dismissed July 22, 2015.          On August 4, 2015, Schwarz filed an
application for discretionary appeal from the trial court’s order granting the motion
to dismiss. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The filing
deadline is jurisdictional, and this Court is unable to accept an untimely application.
See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012). Schwarz’s
application is filed 162 days after the order he seeks to appeal.
      In his application, Schwarz asks this Court to excuse his failure to timely file
this application and grant him an out-of-time discretionary appeal. “Georgia courts
may excuse compliance with a statutory requirement for appeal only where necessary
to avoid or remedy a constitutional violation concerning the appeal.” Gable v. State,
290 Ga. 81, 85 (2) (b) (720 SE2d 170) (2011). See In the Interest of B. R. F., 332 Ga.
App. 49, 54-55 (770 SE2d 912) (2015) (an appellate court may, at its discretion,
permit an out-of-time discretionary appeal where a constitutional right is at stake,
such as the right to appellate counsel in a termination of parental rights case).
Schwarz has not raised a compelling argument that his constitutional rights have been
violated. Accordingly, this application is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.